THE COURT.
Motion to dismiss appeal for failure to file transcript within time. The judgment in this action for declaratory relief, accounting and injunction was entered June 2, 1933. A motion to vacate the judgment and for a new trial was denied July 21, 1933. Written notice of the denial of said motion was served on the same day. Notice of appeal was filed August 19, 1933.  The clerk’s certificate filed in support of the present motion indicates that proceedings have not been instituted for the preparation of a record to be used upon the appeal. The time having expired therefor the appeal must be and it is hereby dismissed. (Rule V; Union Trust Co. v. Novotny, 125 Cal. App. 417, 418 [13 Pac. (2d) 974].)